Argued November 22, 1928.
We are obliged to quash this appeal for want of a proper appellant. We held in In re Harrisburg Trust Co., 80 Pa. Super. 585, that an appeal taken in the name of an estate is improperly taken and will be quashed. No one but an executor or administrator can appeal on behalf of the estate of a deceased person. No letters testamentary, or of administration, appear to have been taken out in the Estate of Sarah P. Lefferts, deceased. If the other parties, on whose behalf this appeal appears to have been jointly taken by their attorney, have individual interests affected by the decree appealed from, separate appeals should have been taken. A joint appeal would not lie.
We have, however, considered the merits of the case, and are of opinion that the legacy to Sarah P. Lefferts, in the will of the decedent, Amanda Melvina Miles, lapsed by reason of the death of the legatee in the lifetime of the decedent, Barnett's App., 104 Pa. 342 *Page 223 
; Comfort v. Mather, 2 W.  S. 450; Dickinson v. Purvis, 8 S.  R. 71.
No other part of the decree of the court below is called in question by this appeal, and we are not to be understood as passing upon anything but the clause directly involved.
The appeal is quashed.